NUMBER 13-21-00020-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CARRIE M. LEO,                                                            Appellant,

                                              v.

TYLER C. THOMAS AND
NICHOLAS STACEY,                                                          Appellees.


                   On appeal from the 444th District Court
                        of Cameron County, Texas.


                         ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam
      On February 13, 2021, appellant Carrie M. Leo filed an “Emergency Motion for

Stay Pending Appeal,” requesting that this Court stay enforcement of the trial court’s

January 6, 2021 order imposing sanctions against her during the pendency of this appeal.

Appellees, Tyler C. Thomas and Nicholas Stacey, did not file a response to appellant’s
motion. This Court denied appellant’s “Emergency Motion for Stay Pending Appeal.”

Appellant subsequently filed that order on April 10, 2021. We grant appellant’s request

and remand to the trial court for proceedings to determine the amount of security to

supersede the judgment pending appeal.

                                 I.     APPLICABLE LAW

       A judgment debtor is entitled to supersede and defer payment of the judgment

while pursuing an appeal. Miga v. Jensen, 299 S.W.3d 98, 100 (Tex. 2009). Texas Rule

of Appellate Procedure 24.4 authorizes an appellate court to engage in a limited

supersedeas review. See TEX. R. APP. P. 24.4. On any party’s motion, we may review:

(1) the sufficiency or excessiveness of the amount of security, (2) the sureties on a bond,

(3) the type of security, (4) the determination whether to permit suspension of

enforcement, and (5) the trial court’s exercise of discretion in ordering the amount and

type of security. See id. Rule 24.4(a). We may require that the amount of a bond be

increased or decreased and that another bond be provided and approved by the trial

court clerk. See id. Rule 24.4(d).

       A judgment may be superseded and enforcement of the judgment suspended

pending appeal. See id. Rule 24.1(a). The purpose of supersedeas is to preserve the

status quo of the matters in litigation as they existed before the issuance of the judgment

from which an appeal is taken. Smith v. Tex. Farmers Ins. Co., 82 S.W.3d 580, 585 (Tex.

App.—San Antonio 2002, pet. denied). Rule 24.1 sets out the requirements for

suspending enforcement of a judgment pending appeal in civil cases. A supersedeas

bond must be in the amount required by Rule 24.2 of the Texas Rules of Appellate


                                             2
Procedure. See TEX. R. APP. P. Rule 24.1(b)(1)(A). Under Rule 24.2, the amount of the

bond depends on the type of judgment. See id. Rule 24.2(a). When the judgment is for

the recovery of money, such as here, the amount of the bond must equal the sum of

compensatory damages awarded in the judgment, interest for the estimated duration of

the appeal, and costs awarded in the judgment. Id. Rule 24.2(a)(1); see TEX. CIV. PRAC.

& REM. CODE ANN. § 52.006(a), (b).

                                     II.   ANALYSIS

      In the present case, appellant is requesting that we stay enforcement of the trial

court’s January 6, 2021 order imposing sanctions against her during the pendency of this

appeal because she claims she is indigent. However, the trial court did not set an amount

of supersedeas bond for appellant to post to prevent enforcement of the judgment

pending appeal. See TEX. R. APP. P. 24.1. To determine the type and amount of security

necessary to preserve the status quo during the pendency of an appeal, the trial court

must hear and consider evidence. See Reyes v. Credit Based Asset Servicing and

Securitization, 190 S.W.3d 736, 741 (Tex. App.–San Antonio 2005, no pet.) (Duncan, J.,

concurring). In such a situation, we must remand to the trial court for proceedings to

determine the amount of security necessary to preserve the status quo during the

pendency of this appeal and to enter an appropriate order pertaining to the security that

must be posted by appellant. See TEX. R. APP. P. Rule 24.4(d).

      After examining and fully considering appellant’s motion, we GRANT Appellant’s

motion insofar as we ABATE and REMAND this appeal to the trial court to determine the

amount of security and to enter an appropriate order pertaining to the security that must


                                            3
be posted by appellant. Upon remand, the trial court shall utilize whatever means

necessary to make appropriate findings and recommendations concerning this matter.

See generally TEX. R. APP. P. 24. The trial court shall cause its findings and

recommendations together with any orders it may enter regarding these issues to be

included in a supplemental clerk’s record. Further, the trial court shall cause a

supplemental reporter's record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record, if any, shall be filed with the Clerk of

this Court on or before the expiration of thirty days from the date of this order.




                                                                       PER CURIAM



Delivered and filed on the
23rd day of April, 2021.




                                              4